Citation Nr: 0011656	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with osteo-arthritic changes, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from May 1970 to March 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from March and August 1998 ratings decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs Regional Office (VARO).


REMAND

The appellant contends that the 40 percent evaluation 
assigned his service-connected lumbosacral strain with osteo-
arthritis does not reflect adequately the severity of his 
back symptomatology.  He asserts that the evaluation should 
be increased based recurrent episodes of severe back pain 
with an inability to perform the normal working functions of 
the back and an inability to work due to back problems.  A 
claim for an increased evaluation, including a total 
evaluation, is well grounded where the claimant asserts that 
a higher rating is justified due to an increase in severity 
of the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disability is more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the Board finds that all relevant 
medical facts have not been adequately developed at this 
point.  In particular, report of VA examination dated 
February 1998 creates a highly ambiguous disability picture.  
Initially, we observe that this examination report reflects 
that the appellant "walks with a shuffling limp, using a 
cane in the left hand, "that he arose from the sitting 
position in the examining room stiffly, and that he had a 
"hobbling gate [sic] to the examining room."  When the 
appellant apparently reached the examination room, he gave a 
"great deal of exhalation effort, inspiration, and some 
groaning."  Throughout the examination process, the 
appellant repeatedly gave a "great deal of expression of 
pain and forced exhalation."  The appellant's unusual, and 
curious expressions of pain during the course of the 
examination have effectively blurred the ability to properly 
rate his service-connected disability alone, without 
consideration of his numerous nonservice-connected 
disabilities and his own idea of the degree pain he should be 
experiencing with reference to those disabilities.  We note 
that, in view of the appellant's concept of his own degree of 
pain, the VA examiner was unable to ascertain any definite, 
objective, level of functional impairment due to pain as 
well.  Additionally, the appellant's subjective complaints 
were seemingly inconsistent with the objective testing at 
times.  Specifically, the appellant cried aloud with 
complaints of low back pain during straight leg raising at 30 
degrees from the horizontal position, but he did not complain 
of sciatic pain.  Also, when a heel-to-knee test was 
performed on the left lower extremity, with the foot dorsi-
flexed and not in a position to create stress on the back or 
nerve root, the appellant was observed to "cry aloud with 
pain."  "When this was done on the opposite side with 
provocation, he complained only of back pain."

The evidence of record shows that the appellant has numerous 
nonservice-connected medical disorders that include morbid 
obesity, degenerative joint disease of the hips and knees, 
arteriosclerotic vessel disease, peripheral vascular disease, 
and gastroesophageal reflux disease.  Also, in June 1999, the 
appellant reported that he was having left knee surgery.  
Treatment records associated with this surgery and post 
operative care should be obtained.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).

In view of the unique disability picture presented by the 
appellant, the Board believes that a period of 
hospitalization for observation and evaluation is necessary 
to properly appraise the appellant's service-connected back 
disability, along with his ability to do gainful work in 
light of the objective, verified manifestations of the 
service-connected back disability, and to the exclusion of 
his conscious expression of his disability through attitude, 
opinions, or subjective sensibilities.

Therefore, this case is remanded to VARO to ensure that the 
VA has fully met its duty to assist obligations.
1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his service-connected 
back disability and nonservice-connected 
knee disability since June 1999.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder.

2.  VARO should schedule the appellant 
for a period of observation and 
evaluation (O & E ) at a VA Medical 
Center to determine the objective 
manifestation of his service-connected 
low back strain with osteo-arthritis, and 
to appraise his ability to perform 
gainful work, to the exclusion of his 
numerous nonservice-connected medical 
disorders (morbid obesity, degenerative 
joint disease of the hips and knees, 
arteriosclerotic heart disease, 
peripheral vascular disease, and 
gastroesophageal reflux disease), and to 
the exclusion of the appellant's 
conscious expression of his disability 
through his attitude, opinions, or 
subjective sensibilities.  A 
comprehensive report for the O & E period 
should be prepared by a medical doctor 
that provides detailed clinical findings 
fully describing the degree of limitation 
of motion in the low back, if any.  If 
limitation of low back motion is shown, 
there must be objective indicators such 
as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Also, the inability to perform the normal 
working movements of the back with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss in the back 
due to pain should also be indicated.  
Regarding the low back only, it should 
further be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
If any of these rating schedule 
considerations are inappropriate to the 
low back, please, state so and why.  A 
complete rationale for all opinions 
expressed must be provided.  Again, the O 
& E report must contain a direct and 
forthright appraisal of the appellant's 
ability to perform gainful employment 
based on the objective, verified 
manifestations of his service-connected 
low back strain with osteo-arthritis, to 
the exclusion of his conscious expression 
of his disability through his attitude, 
opinions, or subjective sensibilities.  
The claims folder and a copy of this 
remand decision, in its entirety, must be 
available for review prior to preparation 
of the requested O & E report.

3.  After the development requested above 
has been completed, VARO should again 
review the record and ensure that the 
requested development is accomplished.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

